             Case 2:17-cr-01311-DGC Document 95-1 Filed 02/06/20 Page 1 of 1




 1                        IN THE UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF ARIZONA
 3
     United States of America,                               No. CR-17-01311-PHX-DGC
 4
 5                        Plaintiff,
                                                                      ORDER
 6
                          vs.
 7
     Anthony Espinosa Gonzales,
 8
 9                        Defendant.
10
            Upon motion of Defendants and good cause appearing,
11
            IT IS ORDERED granting the Defendant’s Seventh Motion to Continue Trial and
12
     to Extend Time to File Pretrial Motions for the reasons stated in Defendant’s Motion.
13
     This Court specifically finds that the ends of justice served by taking such action
14
     outweigh the best interest of the public and the defendant in a speedy trial. This finding is
15
     based on the court’s conclusion that the failure to grant such a continuance would deny
16
     counsel for the defendant the reasonable time necessary for effective preparation, taking
17
     into account the exercise of due diligence. 18 U.S.C.§3161(h)(7)(B)(iv).
18
            IT IS FURTHER ORDERED that the Jury Trial in this case set for March 3,
19
     2020, is continued to _______________________, 20__, at ________ o’clock a.m./p.m.
20          IT IS FURTHER ORDERED extending the pretrial motion deadline to
21   ________________, 20__.
22          The Court finds excludable delay under 18 U.S.C.§3161(h)(7)(B)(i) and (iv) from
23   _____ to _____.
24
25
            DATED this _____ day of                     , 20__.
26
27                                                      ______________________________
28                                                      David G. Campbell
                                                        United States Senior District Court Judge


                                                  -1-
